DETAILED ACTION
Claims 1-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group 1 (claims 1-7) in the reply filed on October 13, 2021 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/EP2017/083540, filed December 19, 2017.  Acknowledgment is further made of applicants' claim for foreign priority to BE application 2016/5978, filed December 26, 2016.  A certified copy of the foreign priority document is present in the application file. 

Information Disclosure Statement
No Information Disclosure Statement has been filed at this time.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claim 6 is objected to because of the following informalities:  typographical.
Claim 6 recites the following:
“The process according to one claim 1, wherein the tissue matrix is a cellular therapy.”
It is noted the word “one” located between “to” and “claim” appears to be a typographical error.
It appears the word “one” should be removed so that claim 6 recites the following:
“The process according to claim 1, wherein the tissue matrix is a cellular therapy.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, which depends from claim 1, recites the following:
“The process according to one claim 1, wherein the tissue matrix is a cellular therapy.”
Given the specification does not disclose a specific definition for the term “therapy” and given the dictionary definition of “therapy” is indicated as meaning a therapeutic treatment of an impairment, injury, disease or disorder (see Merriam-Webster, PTO-892), it is noted the use of the phrase “the tissue matrix is a cellular therapy” in claim 6 renders claim 6 unclear since claim 1 is directed to a method for producing a tissue matrix and is not directed to a treatment method.
	In the interest of compact prosecution, the phrase “the tissue matrix is a cellular therapy” is interpreted as being directed to the intended use of the produced tissue matrix.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (US 2014/0350677, published Nov. 27, 2014; see PTO-892) (“Chang”), as evidenced by Medical Dictionary (Transection definition, retrieved from the internet; see PTO-892) (“Medical Dictionary”).


Chang is directed to methods for producing a decellularized composite tissue bioscaffold, such as decellularized tendon-bone. The decellularized bioscaffold can be subsequently lyophilized, sterilized and aseptically packaged for subsequent use. (Abstract and paragraph [0007]).
Regarding claim 1, Chang teaches the bioscaffolds are prepared from natural soft tissue-hard tissue interface tissues by physicochemical treatments using detergents, oxidants and ultrasonic energy.  Wash steps are performed in between the physical and chemical treatments in order to remove residual detergents and/or oxidants. Thereafter the bioscaffold is lyophilized and packaged. (Paragraph [0042]).  Chang’s Example 1 (paragraphs [0085] –[0094]) sets forth specific steps employed to harvest, prepare and decellularize human tendon-bone tissue scaffolds.
As to the limitation regarding classifying said tissue, it is noted that Chang teaches obtaining composite tissues comprising hard tissue and soft tissue, thus it is 
As to the limitation “treating said tissue to produce a tissue matrix”, it is noted as set forth at Chang’s paragraph [0042] and Example 1, Chang teaches producing the decellularized tissue matrix by treating native tissue with chemical decellularization agents, as well as by treating with ultrasonication, thus meeting the limitation of claim 1.
As to the limitation “packaging the tissue matrix”, it is noted as set forth at Chang’s paragraph [0042] and Example 1, Chang teaches aseptically packaging the tissue matrix, thus meeting the limitation of claim 1.
Further regarding claim 1 and the limitation that the steps are carried out in an automated way within a same classified reactor, it is initially noted that Chang teaches subjecting the tissue to treatments using chemical solutions such as 5% peracetic acid and 0.1% EDTA for four (4) hours with three changes of EDTA solution during the four hour time period and thereafter subjecting the tissue to treatment with 0.1% SDS in 0.1% EDTA solution for 24 hours with three changes of solution during the 24 hour time period. (Paragraph [0089]).  Therefore, it is considered that Chang performs these chemical treatments using appropriate laboratory equipment for containing the chemical solutions and composite tissue. Thus, it is considered that such laboratory equipment is classified for containing composite tissues and chemical solutions, thus meeting the limitation of claim 1.
It is further noted, regarding automation of steps, MPEP 2144.04 (III) indicates that automating a manual activity is prima facie obvious since broadly providing an 
Regarding claim 2 and the limitation directed at cutting said tissue, it is noted that Chang’s Example 1 teaches the flexor digitorum profundus tendons with attached distal phalanx were harvested and the extensor digitorum communis tendon was transected for removal.  Medical Dictionary evidences that transection is synonymous with cutting.  Thus, the harvesting of Chang’s tissue includes cutting, thus meeting the limitation of claim 2.
Regarding claim 3, Chang teaches lyophilization of the tissue prior to packaging, (paragraph [0042]), thus meeting the limitation of claim 3.
Regarding claim 4, Chang teaches treating the tissue with chemical decellularization agents (paragraphs [0042] and [0089]-[0090]), thus meeting the limitation of claim 4.
Regarding claim 5, Chang’s Example 1 teaches decellularization of bone tissue to produce decellularized bone matrix, thus meeting the limitation of claim 5.
Regarding claim 6 and the limitation that the tissue matrix is a cellular therapy, it is noted, as discussed above at the rejection of claim 6 under 35 USC 112(b), claim 6 is interpreted as being directed to an intended use of the prepared tissue matrix.
The claims are to a process for preparing a tissue matrix, per se.  Although claim 6 states that the tissue matrix is a cellular therapy, this recitation is considered only to be an intended use recitation which does not further define or limit claim 6. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, as evidenced by Medical Dictionary, as applied to claims 1-6 above, and further in view of Hreha et al., (Technical Gazette 17, 2(2010), 237-240, see PTO-892) (“Hreha”). 
The teaching of Chang, as evidenced by Medical Dictionary, is set forth above.
Regarding claim 7 and the limitation that the cutting of said tissue includes cutting with a high-pressure water jet, it is noted that Chang does not teach whether or not the tendon-bone tissue is transected using a high-pressure water jet.  However, Hreha is directed to water jet technology used in medicine, e.g. orthopedic surgery (Subject review, page 237).
Hreha teaches that water jet technology is an alternative method for cutting sheet materials and the main advantage of the technology is the lack of thermal effect on the machined material (1 Introduction, page 237).  Hreha teaches the high-pressure water jet has been used in industry for a long time and has become useful in the medical field (2 State of the art, right column, page 237; Table 1, page 239).  Hreha’s Figure 4 illustrates the cutting of bone using the water jet. Hreha teaches that bones are sensitive to heat (2 State of the art, left column, page 238).  Hreha has shown that high-pressure water jet cutting several benefits compared to traditional cutting techniques since it uses low temperature cutting and therefore does not damage the surrounding tissue (4 Conclusion, pages 239-240).
Therefore, given that bones are sensitive to heat and the water jet cutting technology has the advantage of a lack of thermal effect, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
 The person of ordinary skill in the art would have been motivated to use water jet cutting, as taught by Hreha, for the predictable result of providing a more effective and less damaging cutting technique.
The skilled artisan would have had a reasonable expectation of success in substituting the high-pressure water jet cutting, for the transection of the tendon-bone tissue of Chang because Hreha has shown that high-pressure water jet cutting several benefits compared to traditional cutting techniques since it uses low temperature cutting and therefore does not damage the surrounding tissue.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633